DETAILED ACTION
This office action is in response to applicant’s filing dated May 27, 2022.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-11 and 13 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed May 27, 2022.  Acknowledgement is made of Applicant's amendment of claims 1, 9, and 10; and cancelation of claim 12. 
Applicants elected without traverse Group I, drawn to a method of treating cancer comprising administering an effective amount of one or more compounds of Formula (Ia) or a pharmaceutically acceptable salt as the elected invention, desbutyl-dronedarone as the elected species of Formula (Ia) and breast cancer as the elected cancer species in the reply filed on September 15, 2020.  The requirement is still deemed proper.  Claim(s) 9 remain withdrawn.
The Examiner notes that examination was expanded to the full scope of Formula (Ia) and cancer in the Office Action dated May 3, 2021.  
Claims 1-8 and 10-13 are presently under examination.

Priority
The present application is a CIP of US Patent Application No. 16/063,622 filed on June 18, 2018, which is a 371 of PCT/CA2016/051530 filed on December 22, 2016, which claims benefit of US Provisional Application No. 62/387,200 filed on December 24, 2015.  The effective filing date of the instant application is December 24, 2015. 

Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.

New Objections and/or Rejections
Necessitated by Claim Amendment
Claim Objections
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Maintained Objections and/or Rejections
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arnon Jerby et al (US 2015/0331992 A1, published November 19, 2015).
Regarding claims 1-8 and 12, Arnon Jerby teaches a method of treating cancer comprising administering to a subject in need thereof a pharmaceutical composition comprising at least one active ingredient identified as a candidate for targeting an identified SL gene or SDL gene (claim 20); wherein the pharmaceutical composition comprises dronedarone (claim 21); the cancer is breast cancer [0176].  
Dronedarone is a compound of formula (Ia) wherein R1 is a substituted aryl, phenyl substituted with O-C3alkylene-NR6R7, wherein each of R6 and R7 are C4alkyl; R2 is C4alkyl; R3 is H; and R4 is C1alkyl, as evidenced by instant claim 8:

    PNG
    media_image1.png
    236
    319
    media_image1.png
    Greyscale

Regarding claims 10 and 11, Arnon Jerby teaches the pharmaceutical composition comprising active agent may be administered as a stand-alone treatment or in combination with a treatment with any anti-neoplastic agent [0184] and according to a specific embodiment, the chemotherapeutic agent is an alkylating agents [0185].
Thus, the teachings of Arnon Jerby anticipate the method of claims 1-8 and 10-12.

Response to Arguments
Applicant argues:
Claim 12 has been cancelled without prejudice rendering the rejection of this claim moot.  As described above, claims 1 and 10 have been amended to recite "breast cancer". Therefore, the present claims are directed to methods of treating breast cancer using a compound of Formula Ia.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
	As set forth above, Arnon Jerby explicitly teach a method of treating cancer comprising administering dronedarone.  Arnon Jerby further exemplifies breast cancer as a cancer of the disclosed invention.  Thus, the teachings of Arnon Jerby anticipate the method of the instant claims.


	Applicant argues:
	Arnon relates to systems and methods for identifying Synthetic Lethal (SL)-interactions and networks and/or Synthetic dosage Lethal (SDL)-interactions to enable "the prediction of gene essentiality, drug efficacy and/or clinical prognosis stemming from SL/SDL interactions in cancer.” Arnon discloses that according to the "SL-interactions predicted by systems and methods disclosed herein, tumors with VHL- deficiency are sensitive to drugs that are currently used for treating hypertension (Pentolinium, Verapamil), depression  (Amitriptyline, Imipramine), and  multiple sclerosis (Dalfampridine).” Arnon does not provide any biological anti-cancer activity data of the noted drugs. Arnon discloses a method of predicting survival of a subject having cancer comprising analyzing cancer cells, for example, breast cancer cells, to identify SL-paired genes, wherein the presence of underexpressed SL-paired genes indicates better prognosis compared to other patient.  Arnon does not teach a method of treating cancer using dronedarone let alone a method of treating breast cancer as presently claimed. Their methods suggest that tumors with VHL- deficiency may be sensitive to certain known drugs including dronedarone. However, no biological anti-cancer data is provided in Arnon. Therefore, a person skilled in the art would not know and would not be able to determine from Arnon without further undue experimentation if dronedarone is indeed useful for treating cancer. Accordingly, it is submitted that the use of dronedarone for treating cancer is not explicitly or inherently described Arnon. Further, as described above, the predictive methods of Arnon suggest that known drugs such as dronedarone may be useful in treating VHL-deficient cancers such as renal cancer. Accordingly, Arnon does not teach or suggest that such drugs may be useful in treating breast cancer. 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
	As set forth above, Arnon Jerby explicitly teach a method of treating cancer comprising administering dronedarone.  Arnon Jerby further exemplifies breast cancer as a cancer of the disclosed invention.  Thus, the teachings of Arnon Jerby anticipate the method of the instant claims.

Conclusion
Claims 1-8 and 10-12 are rejected.
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RR/             Examiner, Art Unit 1628

/MARCOS L SZNAIDMAN/             Primary Examiner, Art Unit 1628